Exhibit 10.13
 
AMENDMENT NO. 2 TO CREDIT AGREEMENT AND WAIVER
 


This Amendment No. 2 to Credit Agreement and Waiver, dated as of October 19,
2011, (this "Amendment"), is entered into by GLOBAL GEOPHYSICAL SERVICES, INC.,
a Delaware corporation (the "Borrower"), the lenders party to the Credit
Agreement described below, and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the "Administrative Agent"), Swing Line Lender and L/C
Issuer.
 
INTRODUCTION


Reference is made to the Credit Agreement dated as of April 30, 2010 (as
modified from time to time, the "Credit Agreement"), among the Borrower, the
lenders from time to time party thereto (collectively, the "Lenders" and
individually, a "Lender"), and the Administrative Agent.


Subject to the terms and conditions of this Agreement, the Borrower, the
Lenders, and the Administrative Agent wish to (i) make certain amendments to the
Credit Agreement as provided herein and (ii) provide a waiver with respect to
certain provisions of the Credit Agreement as set forth below.


THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:


Section 1.       Definitions; References.   Unless otherwise defined in this
Amendment, each term used in this Amendment that is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.


Section 2.       Amendment of Credit Agreement.


(a)       Section
 1.01  of  the  Credit  Agreement  is  hereby  amended  by  inserting  the
following definitions in appropriate alphabetical order:


"Additional Senior Notes" means the 10.5% senior notes of the Borrower due
2017 and otherwise subject to terms and conditions that are the same in all
material respects as the terms and conditions applicable to the Initial Senior
Notes, issued pursuant to the Senior Notes Documents.


"Initial Senior Notes" means the 10.5% senior notes of the Borrower due 2017 in
an aggregate principal amount of $200,000,000 issued pursuant to the Senior
Notes Documents.


"Second Amendment Effective Date" means October 19, 2011.


(b)       Section
 1.01  of  the  Credit  Agreement  is  hereby  amended  by  deleting  the
definition of "Senior Notes" in its entirety and replacing it with the
following:


"Senior Notes" means, collectively, the Initial Senior Notes and the Additional
Senior Notes.
 
 
 

--------------------------------------------------------------------------------

 
(c)       Section
 1.01  of  the  Credit  Agreement  is  hereby  amended  by  deleting  the
definition of "Senior Notes Indenture" in its entirety and replacing it with the
following:


"Senior  Notes  Indenture"  means,  collectively,  (i)  the  Indenture  dated  as  of
April 27, 2010, in respect of the Initial Senior Notes and (ii) the Indenture in
respect of the Additional Senior Notes.


(d)       Section
 7.02  of  the  Credit  Agreement  is  hereby  amended  by  inserting  the
following clause (o) at the end of such Section:


(o)           Additional Senior Notes in an aggregate principal amount not to
exceed
$75,000,000; provided that no Default or Event of Default shall have occurred
and be continuing at the time of the issuance of such Additional Senior Notes or
would result therefrom, and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;


(e)       Section 7.05(g) of the Credit Agreement is hereby amended by deleting
such clause (g) in its entirety and replacing it with the following:
 
           (g)       Dispositions by the Borrower and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (g) in shall not exceed $10,000,000 for all Dispositions on a
cumulative basis since the Second Amendment Effective Date;


(f)       Section 7.14 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:
 
            7.14     Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except (a) the prepayment of the Credit Extensions in
accordance with the terms of this Agreement, (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.02 and
refinancings and refundings of such Indebtedness in compliance
 
 
 

--------------------------------------------------------------------------------

 
with Sections 7.02(d) and 7.02(o), and (c) conversion to common stock of the
Borrower of any convertible debt instrument permitted hereunder and, so long as
no Event of Default shall exist or be continuing, customary payments of cash in
lieu of fractional shares in connection therewith.


(g)       Section 7.15 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

            7.15     Amendment,  Etc.  of  Senior  Notes  Documents  and
 Indebtedness. (a) Amend, modify or change in any manner any term or condition
of any Senior Notes
Document,  except  for  any  refinancing,  refunding,  renewals  or  extensions  thereof
permitted by Section 7.02(d) or 7.02(o) or give any consent, waiver or approval
thereunder, in each case in any manner that would modify or affect the Senior
Notes in a manner that would not be permitted by this Section if accomplished
via an amendment or that is materially adverse to the Lenders, (b) waive any
default under or any breach of any term or condition of any Senior Notes
Document in each case in any manner that is materially adverse to the Lenders,
(c) take any other action in connection with any Senior Notes Document that
would impair the rights or interests of the Administrative Agent or any Lender
or (d) amend, modify or change in any manner any term or condition of any other
Indebtedness set forth in Schedule 7.02, in any case, except for any
refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(d) or 7.02(o).


Section 3.       Waiver.


(a)      Section 7.05(g) of the Credit Agreement provides for certain
limitations on Dispositions by the Borrower and its Subsidiaries.   The Borrower
has informed the Administrative Agent that it may have failed to comply with
such limitations when it entered into a sale and leaseback transaction with
First National Credit Corporation with respect to certain equipment on April 29,
2011 (the "Sale-Leaseback").  The Administrative Agent and the Lenders hereby
waive any Default or Event of Default arising under the Credit Agreement solely
as a result of the Borrower's failure to comply with the limitations on
Dispositions set forth in Section 7.05(g) of the Credit Agreement in connection
with the Sale-Leaseback prior to the date of this Amendment.


(b)       The  foregoing  waiver  is  contingent  upon  the  satisfaction  of  the  conditions
precedent set forth below in this Agreement and is limited to the extent
described herein and shall not be construed to be a waiver of any other failure
to comply with Section 7.05(g) of the Credit Agreement or any other provision or
other departure from the requirements of, or modification of, any other terms of
the Credit Agreement or any other Loan Document.


Section 4.       Representations and Warranties.   The Borrower represents and
warrants that (a) the execution, delivery, and performance of this Amendment by
each Loan Party are within the corporate or equivalent power and authority of
such Loan Party and have been duly authorized by all necessary corporate or
other organizational action, (b) this Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid, and binding obligations of each Loan
Party, enforceable against each Loan Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium,
 
 
 

--------------------------------------------------------------------------------

 
or similar laws of general applicability affecting the enforcement of creditors'
rights and the
application  of  general  principles  of  equity  (regardless  of  whether  such  enforceability  is
considered in a proceeding in equity or law); (c) the representations and
warranties of the Borrower and each other Loan Party contained in each Loan
Document are true and correct in all material respects as of the date of this
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; (d) after giving
effect to this Amendment, no Default or Event of Default exists under the Loan
Documents; and (e) the Liens under the Collateral Documents are valid and
subsisting.


Section 5.       Effect  on  Credit
 Documents.    Except  as  modified  hereby,  the  Credit Agreement and all
other Loan Documents remain in full force and effect as originally executed.
Except as expressly provided in Section 3 above, nothing herein shall act as a
waiver of any of the Administrative Agent's or any Lender's rights or remedies
under the Loan Documents as amended, including the waiver of any default or
event of default, however denominated.  The Borrower acknowledges and agrees
that this Amendment shall in no manner impair or affect the validity or
enforceability of the Credit Agreement.  This Amendment is a Loan Document for
the purposes of the provisions of the other Loan Documents.  Without limiting
the foregoing, any breach of representations, warranties, and covenants under
this Amendment may be a default or event of default under the other Loan
Documents.
 
Section 6.       Effectiveness.   This Amendment shall become effective, and the
Credit Agreement shall be amended as provided for herein, when the
Administrative Agent (or its
counsel)  shall  have  received  counterparts  hereof  duly  executed  and  delivered  by  a  duly
authorized  officer  of  the  Borrower,  each  Guarantor,  and  by  the  Lenders  whose  consent  is
required to effect the amendments contemplated hereby.


Section 7.       Reaffirmation  of
 Guaranty.    By  its  signature  hereto,  each  Guarantor represents and
warrants that such Guarantor has no defense to the enforcement of the Guaranty,
and that according to its terms the Guaranty will continue in full force and
effect to guaranty the Borrower's obligations under the Credit Agreement and the
other amounts described in the Guaranty following the execution of this
Amendment.


Section 8.       Governing Law.   THIS AMENDMENT SHALL BE GOVERNED BY,
AND  CONSTRUED  IN  ACCORDANCE  WITH,  THE  LAW  OF  THE  STATE  OF  NEW YORK.
 
Section 9.       Miscellaneous.  The miscellaneous provisions set forth in
Article X of the Credit Agreement apply to this Amendment.  This Amendment may
be signed in any number of
counterparts,  each  of  which  shall  be  an  original,  and  may  be  executed  and  delivered
electronically and by telecopier.


Section 10.   ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR,
CONTEMPORANEOUS,    OR    SUBSEQUENT    ORAL    AGREEMENTS    OF    THE
 
 
 

--------------------------------------------------------------------------------

 
PARTIES.                               THERE  ARE  NO  UNWRITTEN  ORAL  AGREEMENTS  AMONG  THE
PARTIES.
 


[Signature pages follows.]
 




 


 
 

--------------------------------------------------------------------------------

 
.EXECUTED as of the first date above written.
 




GLOBAL  GEOPHYSICAL SERVICES, INC.


­­­

 
By:
/s/ P. Mathew Verghese
 
P. Mathew Verghese
Senior Vice President and CFO



 

 



 
Signature Page to Amendment No. 2 to Credit Agreement  and Waiver


 
 

--------------------------------------------------------------------------------

 
 

 
AUTOSEIS DEVELOPMENT COMPANY
 
 
By:
/s/ P. Mathew Verghese
 
P. Mathew Verghese
Senior Vice President and CFO



 



 
AUTOSEIS, INC.
 
 
By:
/s/ P. Mathew Verghese
 
P. Mathew Verghese
Senior Vice President and CFO

 





 
GGS INTERNATIONAL HOLDINGS, INC.
 
 
By:
/s/ P. Mathew Verghese
 
P. Mathew Verghese
Senior Vice President and CFO








 
GLOBAL EURASIA, LLC
 
 
By:
/s/ P. Mathew Verghese
 
P. Mathew Verghese
Senior Vice President and CFO








 
GLOBAL MICROSEISMIC SERVICES, INC.
 
 
By:
/s/ P. Mathew Verghese
 
P. Mathew Verghese
Senior Vice President and CFO

 





 
PAISANO LEASE CO., INC.
 
 
By:
/s/ P. Mathew Verghese
 
P. Mathew Verghese
Senior Vice President and CFO

 
 
 
 
 
 
 
Signature Page to Amendment No. 2 to Credit Agreement and Waiver

 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Administrative
Agent
 
 
By:
/s/ Michelle D. Diggs
 
Name:
Michelle D. Diggs
 
Title:
Agency Management Officer

 
 
 
 
 
 
 
Signature Page to Amendment No. 2 to Credit Agreement and Waiver

 
 
 

--------------------------------------------------------------------------------

 



  BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
 
 
By:
/s/ David A. Batson
 
 
David A. Batson
 
 
Senior Vice President


 


 
 
 
 
 
Signature Page to Amendment No. 2 to Credit Agreement and Waiver
 
 
 

--------------------------------------------------------------------------------

 
 

  CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Syndication Agent
and a Lender
 
 
By:
/s/Judith E. Smith
 
Name:
JUDITH E. SMITH
 
Title:
MANAGING DIRECTOR

 
 

 
By:
/s/ Sanja Gazahi
 
Name:
SANJA GAZAHI
 
Title:
ASSOCIATE











 

 
Signature Page to Amendment No. 2 to Credit Agreement and Waiver
 
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC
 
 
By:
/s/May Huang
 
Name:
MAY HUANG
 
Title:
ASSISTANT VICE PRESIDENT

 


 
 
 
 
 

Signature Page to Amendment No. 2 to Credit Agreement and Waiver
 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.
 
 
By:
/s/ Arthur Pryde  
 
Name:
ARTHUR PRYDE
 
Title:
VICE PRESIDENT

 




 
 
 
 
Signature Page to Amendment No. 2 to Credit Agreement and Waiver
 
 
 

--------------------------------------------------------------------------------

 
 